DETAILED ACTION
This action is responsive to the Amendments and Remarks received 08/23/2022 in which claims 2, 6, 7, and 17 are cancelled, claims 1, 8–10, 15, and 18–20 are amended, and claims 21 and 22 are added as new claims.
Response to Arguments
On pages 11–13, Applicant contends the combination of Lim and Tsai fails to teach or suggest the features of claim 1 as a whole.  Examiner disagrees for the reasons stated in the rejection, infra.  Specifically, both Lim and Tsai teach restricting further partitioning of a 4x4 chroma block such that block dimensions 2x4, 4x2, and 2x2 are prohibited and further teaches that such constraints can be based on prediction type.  Likewise, Applicant’s claim 1 covers a scenario in which a chroma block having a width of 4 cannot be further split given certain coding modes.  Therefore, in view of the teachings of the prior art drawn to restricting chroma block splitting and basing those decisions on coding mode, the skilled artisan would have found obvious Applicant’s claimed invention.  Examiner notes Applicant’s arguments do not fully address the prior art’s teachings in the cited paragraphs.  For all the foregoing reasons, Examiner is not persuaded of error. 
Other claims are not argued separately.  Remarks, 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3–5, 8–16, and 18–22 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2021/0274175 A1) and Tsai (US 2021/0329233 A1).
Although not yet relied upon, the teachings of Rosewarne are highly relevant.  See citation under the Conclusion Section of this Office Action.
Regarding claim 1, the combination of Lim and Tsai teaches or suggests a method of processing video data, comprising:  determining, for a conversion between a coding tree node of a video and a bitstream of the video (Examiner notes this Applicant uses “conversion” to mean encoding and decoding a video signal), a scheme according to a rule for splitting a luma parent block of the coding tree node and a chroma parent block of the coding tree node (Tsai, ¶¶ 0003 and 0005:  teaches the state of the art video coding standard uses partitioning in which coding tree nodes for both luma and chroma channels are split), and for predicting one or more luma blocks from the luma parent block and one or more chroma blocks from the chroma parent block (Tsai, ¶¶ 0004 and 0006:  teaches the coding tree units are used for prediction; Tsai is not used to teach that luma blocks are predicted from luma blocks and chroma blocks are predicted from chroma blocks; Lim, ¶ 0075:  teaches the coding tree units are differentiated by their color channel, i.e. luma Y and chroma Cb and Cr; Lim, ¶ 0141:  teaches intra luma prediction and intra chroma prediction), wherein the luma parent block is generated from a luma coding tree block based on a luma partition scheme including recursive partition operations, and wherein the chroma parent block is generated from a chroma coding tree block based on a chroma partition scheme having same recursive partition operations with the luma partition scheme (Tsai, ¶¶ 0003 and 0005:  teaches the state of the art video coding standard uses partitioning in which coding tree nodes for both luma and chroma channels are split; Lim, ¶ 0075:  teaches the coding tree units are differentiated by their color channel, i.e. luma Y and chroma Cb and Cr; Lim, ¶ 0165:  teaches recursive partitioning; Tsai, ¶ 0003:  teaches recursive partitioning CTUs into coding units; Tsai, ¶ 0005:  teaches the same recursive partitioning is applied to both luma and chroma); and performing the conversion based on the scheme, wherein the rule specifies that when the luma parent block has a width equal to 8 luma samples and the chroma parent block has a width equal to 4 chroma samples (Examiner notes this is a common size for luma and chroma when the common 4:2:0 color sampling scheme is used), in case that a mode type of the chroma parent block is MODE_TYPE_INTRA (Tsai, ¶ 0070:  teaches employing the disclosed partitioning constraints according to an intra prediction mode; Lim, ¶ 0246:  teaches a minimum coding unit size can be determined for a prediction type such as an intra prediction type; Lim, ¶ 0246:  teaches a minimum coding unit size can be determined for a prediction type such as an intra prediction type or inter prediction type), a vertical BT (binary tree) split is disabled for the chroma parent block and is allowed for the luma parent block (Lim, ¶‌ 0307:  teaches chroma block sizes of 2x2, 2x4, and 4x2 are not allowed, thus a 4x4 chroma block cannot be binary tree partitioned vertically to produce a 2x4 partition; Tsai, ¶ 0057:  likewise teaches a smallest allowed chroma block is 4x4 and that further splitting into 2x2, 2x4, or 4x2 is not allowed; Tsai, ¶ 0048:  teaches generally restricting vertical binary tree partitioning according to e.g. block width; Tsai, ¶ 0051:  teaches constraining vertical BT splitting based on block width; Examiner notes the prior art generally teaches setting a minimum partition size for luma and chroma), wherein MODE_TYPE_INTRA indicates use of one of an intra mode, a palette mode, or an intra block copy mode (Lim, ¶ 0003 and Fig. 4:  teaches intra-prediction modes; Lim, ¶ 0354:  teaches (intra block copy) IBC mode, which is a type of intra prediction mode).  
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lim, with those of Tsai, because both references are drawn to the same field of endeavor (at least partitioning schemes in video coding) and because both references teach restricting chroma partitioning to disallow 2x2, 2x4, and 4x2 chroma block sizes such that Applicant’s principal feature is demonstrably obvious in view of the prior art.  Thus, Applicant’s combination is nothing more than a mere combination of prior art elements, according to known methods, yielding a predictable result.  This rationale applies to all combinations of Lim and Tsai used in this Office Action unless otherwise noted.
Regarding claim 3, the combination of Lim and Tsai teaches or suggests the method of claim 1, wherein the rule specifies that a chroma block is constrained to have a width greater than two chroma samples when a tree type of the chroma block is equal to a dual tree type (Lim, ¶‌ 0307:  teaches chroma block sizes of 2x2, 2x4, and 4x2 are not allowed, thus a 4x4 chroma block cannot be binary tree partitioned; Tsai, ¶ 0057:  likewise teaches a smallest allowed chroma block is 4x4 and that further splitting into 2x2, 2x4, or 4x2 is not allowed).
Regarding claim 4, the combination of Lim and Tsai teaches or suggests the method of claim 3, wherein the rule specifies that a vertical BT (binary tree) split is disabled for the chroma parent block in case that a tree type of the chroma parent block is equal to a dual tree type and a width of the chroma parent block is equal to 4 chroma samples (Lim, ¶‌ 0307:  teaches chroma block sizes of 2x2, 2x4, and 4x2 are not allowed, thus a 4x4 chroma block cannot be binary tree partitioned vertically to produce a 2x4 partition; Tsai, ¶ 0057:  likewise teaches a smallest allowed chroma block is 4x4 and that further splitting into 2x2, 2x4, or 4x2 is not allowed; Tsai, ¶ 0048:  teaches generally restricting vertical binary tree partitioning according to e.g. block width; Tsai, ¶ 0051:  teaches constraining vertical BT splitting based on block width).
Regarding claim 5, the combination of Lim and Tsai teaches or suggests the method of claim 3, wherein the rule specifies that a vertical TT (ternary tree) split is disabled for the chroma parent block in case that a tree type of the chroma parent block is equal to a dual tree type and a width of the chroma parent block is equal to 8 chroma samples (Examiner notes a vertical ternary split of an 8x8 block would yield chroma sub-blocks smaller than or not equal to 4x4 blocks, e.g. 2x8, 4x8, and 2x8; Tsai, ¶ 0088:  teaches it is desirable to ensure chroma blocks are restricted to be larger than or equal to 4x4; Lim, ¶ 0246:  likewise teaches the desirability to optionally limit the size of a coding unit to a minimum size of 4x4; Lim, ¶ 0185:  teaches a binary tree splitting yielding a child node can no longer be split by a binary tree partitioning; This last feature may be important for recognizing that while a 4x8 partition (like the one described supra) could be binary split into two 4x4 blocks, according to some embodiments of the prior art, such a result would not be possible).
Regarding claim 8, the combination of Lim and Tsai teaches or suggests the method of claim 1, wherein the rule specifies that when the luma parent block has a width equal to 8 luma samples and the chroma parent block has a width equal to 4 chroma samples (Examiner notes this is a common size for luma and chroma when the common 4:2:0 color sampling scheme is used), in case that a mode type of the chroma parent block not being MODE TYPE_INTRA, a vertical BT split is allowed for both the chroma parent block and the luma parent block (Tsai, ¶ 0070:  teaches employing the disclosed partitioning constraints according to prediction mode; Lim, ¶ 0246:  teaches a minimum coding unit size can be determined for a prediction type such as an intra prediction type or inter prediction type; While not officially relied upon, Rosewarne, paragraph 0115, cited under the Conclusion Section of this Office Action, teaches inter prediction does not have the same size requirements for avoiding bus underutilization).
Regarding claim 9, the combination of Lim and Tsai teaches or suggests the method of claim 1, wherein the rule specifies that when the luma parent block has a width equal to 16 luma samples and a chroma parent block has a width equal to 8 chroma samples (Examiner notes this is a common size for luma and chroma when the common 4:2:0 color sampling scheme is used), in case that a mode type of the chroma parent block being MODE TYPE INTRA (Tsai, ¶ 0070:  teaches employing the disclosed partitioning constraints according to an intra prediction mode; Lim, ¶ 0246:  teaches a minimum coding unit size can be determined for a prediction type such as an intra prediction type), a vertical TT (ternary tree) split is disabled for the chroma parent block and is allowed for the luma parent block (Examiner notes a vertical ternary split of a chroma 8x8 block would yield chroma sub-blocks smaller than or not equal to 4x4 blocks, e.g. 2x8, 4x8, and 2x8; Tsai, ¶ 0088:  teaches it is desirable to ensure chroma blocks are restricted to be larger than or equal to 4x4; Lim, ¶ 0246:  likewise teaches the desirability to optionally limit the size of a coding unit to a minimum size of 4x4; Lim, ¶ 0185:  teaches a binary tree splitting yielding a child node that can no longer be split by a binary tree partitioning; This last feature may be important for recognizing that while a 4x8 partition (like the one described supra) could be binary split into two 4x4 blocks, according to some embodiments of the prior art, such a result would not be possible).
Regarding claim 10, the combination of Lim and Tsai teaches or suggests the method of claim 6, wherein the rule specifies that when the luma parent block has a width equal to 16 luma samples and a chroma parent block has a width equal to 8 chroma samples (Examiner notes this is a common size for luma and chroma when the common 4:2:0 color sampling scheme is used), in case that a mode type of the chroma parent block not being MODE TYPE INTRA, a vertical TT (ternary tree) split is allowed for both the chroma parent block and the luma parent block (Tsai, ¶ 0070:  teaches employing the disclosed partitioning constraints according to prediction mode; Lim, ¶ 0246:  teaches a minimum coding unit size can be determined for a prediction type such as an intra prediction type or inter prediction type).
Regarding claim 11, the combination of Lim and Tsai teaches or suggests the method of claim 1, wherein the rule specifies that a chroma block applying a third prediction mode is constrained to have a width greater than or equal to 4, wherein in the third prediction mode, an intra prediction signal and an inter prediction signal are combined by coefficients to generate a prediction signal (Examiner notes Applicant is not asserting this third prediction mode is novel, suggesting the prediction mode is an art-recognized prior art prediction mode; Tsai, ¶ 0070:  teaches employing the disclosed partitioning constraints according to prediction mode; Lim, ¶ 0246:  teaches a minimum coding unit size can be determined for a prediction type such as an intra prediction type or inter prediction type).
Regarding claim 12, the combination of Lim and Tsai teaches or suggests the method of claim 11, wherein the rule specifies that the intra prediction signal in the third prediction mode is derived based on a planar mode (Examiner notes Applicant is not asserting this third prediction mode is novel, suggesting the prediction mode is an art-recognized prior art prediction mode; Tsai, ¶ 0070:  teaches employing the disclosed partitioning constraints according to prediction mode; Lim, ¶ 0246:  teaches a minimum coding unit size can be determined for a prediction type such as an intra prediction type or inter prediction type; Lim, ¶ 0318:  teaches planar mode; Tsai, ¶ 0090:  teaches a planar combination mode).
Regarding claim 13, the combination of Lim and Tsai teaches or suggests the method of claim 1, wherein the conversion includes encoding the video into the bitstream (Tsai, Abstract:  teaches encoding and decoding).
Regarding claim 14, the combination of Lim and Tsai teaches or suggests the method of claim 1, wherein the conversion includes decoding the video from the bitstream (Tsai, Abstract:  teaches encoding and decoding).
Claim 15 lists essentially the same elements as claim 1, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 16 lists essentially the same elements as claim 3, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 18 lists essentially the same elements as claim 9, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 9 applies to the instant claim.
Claim 19 lists essentially the same elements as claim 1, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 20 lists essentially the same elements as claim 1, but in CRM or product-by-process form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Regarding claim 21, the combination of Lim and Tsai teaches or suggests the method of claim 1, wherein the rule specifies that a chroma block of the one or more chroma blocks applying a first prediction mode or a second prediction mode is constrained to have a width greater than two chroma samples (Lim, ¶‌ 0307:  teaches chroma block sizes of 2x2, 2x4, and 4x2 are not allowed, thus a 4x4 chroma block cannot be binary tree partitioned; Tsai, ¶ 0057:  likewise teaches a smallest allowed chroma block is 4x4 and that further splitting into 2x2, 2x4, or 4x2 is not allowed), wherein the first prediction mode is an intra coding mode, and in the second prediction mode prediction samples are derived from video blocks of sample values of a same picture as determined by a block vector (Examiner notes this limitation describes IBC mode; Tsai, ¶ 0070:  teaches employing the disclosed partitioning constraints according to prediction mode; Lim, ¶ 0246:  teaches a minimum coding unit size can be determined for a prediction type such as an intra prediction type or inter prediction type; Lim, ¶ 0003 and Fig. 4:  teaches intra-prediction modes; Lim, ¶ 0354:  teaches (intra block copy) IBC mode, which is a type of intra prediction mode).
Regarding claim 22, the combination of Lim and Tsai teaches or suggests the method of claim 21, wherein the second prediction mode is an intra block copy (IBC) mode (Lim, ¶ 0246:  teaches a minimum coding unit size can be determined for a prediction type such as an intra prediction type or inter prediction type; Lim, ¶ 0354:  teaches (intra block copy) IBC mode, which is a type of intra prediction mode).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ye (US 2017/0251213 A1) teaches the combined intra-inter prediction mode using weighting coefficients which is applicable to non-angular intra prediction modes such as planar mode (¶ 0057).  This reference is applicable to Applicant’s original claims 11 and 12.
Yang H, Shen L, Dong X, Ding Q, An P, Jiang G. Low-complexity CTU partition structure decision and fast intra mode decision for versatile video coding. IEEE Transactions on Circuits and Systems for Video Technology. 2019.
Wang Z, Wang S, Zhang J, Wang S, Ma S, editors. Effective quadtree plus binary tree block partition decision for future video coding. 2017 Data Compression Conference (DCC); 2017: IEEE.
Y. -W. Huang et al., "Block Partitioning Structure in the VVC Standard," in IEEE Transactions on Circuits and Systems for Video Technology, vol. 31, no. 10, pp. 3818-3833, Oct. 2021.
Rosewarne (US 2022/0046288 A1) teaches 8x8 luma blocks in 4:2:0 format would yield a chroma channel that could not be further split because the chroma transform sizes of 2x2 or 2x4 are not allowed (e.g. ¶¶ 0125 and 0132).  Paragraph [0115] teaches that for intra prediction modes the block size of 16 is most desirable to eliminate potentially crippling bus underutilization which could prevent real-time operations.  Paragraph [0115] teaches that inter-prediction modes do not suffer the same problem. See also, ¶¶ 0127 and 0146.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481